***********
Upon review of the competent evidence of record with reference to the errors assigned, the Full Commission finds that good grounds exist to affirm in part the decision of the Special Deputy Commissioner and to remand this case to the Deputy Commissioner Section for a hearing and decision as set forth below.
                               ***********
The Full Commission finds and concludes that Plaintiff has asserted claims in his Tort Claims Affidavit alleging ordinary negligence, intentional torts and possibly medical malpractice on the part of employees or agents of Defendant. The Full Commission is of the opinion that this case needs to be remanded to a Deputy Commissioner for a full evidentiary hearing on Plaintiff's claims relating to ordinary negligence which are not barred by the statute of limitations. The Deputy Commissioner hearing the case shall determine which claims are properly before the Industrial Commission. The Full Commission further finds and concludes that any claims *Page 2 
asserted by Plaintiff related to medical malpractice have been properly dismissed by the January 14, 2011 Order of the Special Deputy Commissioner.
IT IS THEREFORE ORDERED that this case is remanded to the Deputy Commissioner Section for placement on the active hearing docket for a full evidentiary hearing and decision. The parties will receive calendar notice of the hearing.
IT IS FURTHER ORDERED that, to the extent Plaintiff's claims relate to medical malpractice, the Order of former Special Deputy Commissioner Abigail Hammond is affirmed and those claims are DISMISSED.
No costs are taxed as Plaintiff was permitted to file this civil action in forma pauperis.
This the 9th day of September 2011.
  S/__________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/__________ TAMMY R. NANCE COMMISSIONER
  S/__________ LINDA CHEATHAM COMMISSIONER *Page 1